Exhibit 10.1 TRANSITION AGREEMENT AND MUTUAL RELEASE The parties to this Transition Agreement and Mutual Release (hereinafter, the “Release Agreement”) are MOBILE MINI, INC., a Delaware corporation, and its affiliates, parents, successors, predecessors, and subsidiaries (collectively, “Employer”) and MARK E. FUNK (“Employee”). Employer and Employee are hereinafter individually referred to as a “Party” and collectively as the “Parties.”This Release Agreement shall take effect on the Effective Date (as defined in Section 7 below). RECITALS 1.Employer entered into an Employment Agreement with Employee on or about October 13, 2008, which has been amended from time to time, most recently on or about April 20, 2015 (hereinafter, as amended from time to time, the “Employment Agreement”). 2.Employee’s employment shall terminate prior to the date set forth in the Employment Agreement for its termination, and the Parties desire to provide for the orderly transition of Employee’s position and also release each other from any further obligation under the Employment Agreement, with the exception of the continuing obligations outlined herein.
